Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed June 14, 2021.  Claims 1-4, 10-19, 25-29 and 31 are pending in the application.
Applicants’ election without traverse of Group I, e.g., claims 1-4, 10-16 and 31, drawn to an artificial antigen presenting cell (aAPC) comprising a K562 myeloid cell transduced with one or more viral vectors, in response to the restriction requirement filed on  April 16, 2021 is akwnoleged.
Claims 17-19 and 25-29 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to species, there being no allowable generic or linking claim. The requirement for restriction is maintained and hereby made FINAL.

Therefore, claims 1-4, 10-16 and 31 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is a CON of 15/800,967 filed November 1, 2017, now U.S. PAT 10,415,015, which is a continuation of PCT/US17/59271 filed on 10/31/2017 which claims priority  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to us-provisional-applications 62/415274 filed on October 31, 2016; 62/438600 filed on December 22, 2016; 62/475053 filed on March 22, 2017 and 62/481831 filed on April 5, 2017. 
Thus, the earliest possible priority for the instant application is October 31, 2016.

Specification
Cross-Reference to Related Application.
The disclosure filed on 7/30/2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 10,415,015. Appropriate correction is required.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 7/30/2019 (10), 6/1/2020 (4) and 11/2/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 400 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 10-19, 25-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-119 of copending Application No. 17/229,113 in view of June et al., (WO 03/057171 A2; publication date July 17, 2003; of record; Citations are from the National Stage U.S. Patent No. 7,638,325. The National Stage is deemed an English language translation of the PCT) . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/229,113.  

Claim 100 of copending ‘113 is directed to:
A method of treating a subject having cancer with a population of lymphocytes, the method comprising:
(a)    obtaining a first population of lymphocytes from a tumor resected from a patient;
(b)    performing an initial expansion of the first population of lymphocytes in a first cell culture medium to obtain a second population of lymphocytes, wherein the second population of lymphocytes is at least 5-fold greater in number than the first population of lymphocytes, and wherein the first cell culture medium comprises IL-2;
(c)    performing a rapid expansion of the second population of lymphocytes in a second cell culture medium to obtain a third population of lymphocytes, wherein the third population of lymphocytes is at least 50-fold greater in number than the second population of lymphocytes after about 7 days from the start of the rapid expansion; and wherein the second cell culture medium comprises IL-2 or OKT-3,
(d)    transducing one of the first, the second, or the third population of lymphocytes with one or more viral vectors comprising a nucleic acid encoding a cell surface binding molecule, and/or one or more nucleic acids encoding one or more costimulatory molecules, wherein the first, the second, or the third population of lymphocytes expresses the cell surface binding molecule and the one or more costimulatory molecules; and


Claim 29 of the instant invention is directed to:

A method of treating a cancer with a population of tumor infiltrating lymphocytes (TILs) comprising the steps of:
(a) obtaining a first population of TILs from a tumor resected from a patient;
(b) performing an initial expansion of the first population of TILs in a first cell culture
medium to obtain a second population of TILs, wherein the second population of TILs ist
least 5-fold greater in number than the first population of TILs, and wherein the first cell
culture medium comprises IL-2;
(c) performing a rapid expansion of the second population of TILs using a population of
K562 myeloid artificial antigen presenting cells (myeloid aAPCs) in a second cell culture
medium to obtain a third population of TILs, wherein the third population of TILs is at least
50-fold greater in number than the second population of TILs after 7 days from the start of
the rapid expansion; and wherein the second cell culture medium comprises IL-2 and OKT-3;
(d) administering a therapeutically effective portion of the third population of TILs to a
patient with the cancer.

Claim 29 of the invention essentially differs from claim 100 of copending ‘113 by requiring myeloid aAPCs rather than a  population of lymphocytes with one or more viral vectors comprising a nucleic acid encoding a cell surface binding molecule, and/or one or more nucleic acids encoding one or more costimulatory molecules, wherein a first, the second, or the third population of lymphocytes expresses the cell surface binding molecule and the one or more costimulatory molecules.
However, at the time the invention was made, June et al., discloses an engineered multivalent signaling platform (EMSP ) based on cell lines K562, U037 (e.g., cell line K562 derived from acute myeloid leukemia (AML) which are genetically engineered  to express co-stimulatory molecule such as CD80, CD86, 4-1 BBL, OX40L, ICOS-L, ICAM, PD-L 1 and PD-L2, and Fe-gamma receptor (CD32), cytokines (IL-2, GM-CSF, IL-4, TNFα, and IFN-y) (col. 5, lines 1-6), said APCs used to activate and stimulate and expand different types of T-cells, also derived from tumor tissue (see col. 8, lines 18-21; claim 1 of U.S. Patent No. 7,638,325).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in its recitation at line 5  of “a nucleic acid encoding SEO ID NO:27”. The practitioner in the art would readily understand that nucleic acid sequences encode peptides or proteins containing amino acids. In fact, the Specification discloses at paragraph [0384] that SEQ ID NO:27 is the amino acid sequence of the mFc-7C12 scFv clone. Thus the mates and bounds of the claim are indefinite.

In the present instance, claims 1 and 31 recite the broad recitation “an artificial antigen presenting cell”, and the claim also recites specific types of artificial antigen presenting cells, i.e., a K562 myeloid cell, which is the narrower statement of the range/limitation.
 Claims 2-4, 10-16 and 31 are indefinite insofar as they depend from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 10-16 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to 

Claims 1 and 31 are broadly but reasonable interpreted as a genus of K562 myeloid cells that are not identified by endogenous markers (e.g, endogenously expresses HLA-AB/C, ICOS-L, CD58 and other proteins), said  K562 myeloid cells stably transfected to express the surface molecules recited in claims 1 (i)-(iii) and claim 31 (i)-(iii), with the contemplated function of expanding a population of TILs by at least 50-fold over a period of 7 days in a cell culture medium comprising IL-2 (Interleukin-2) at a concentration of about 3000 IU/mL and OKT-3 antibody at a concentration of about 30 ng/mL, for example.
The Specification teaches the at paragraph [0486] the K562 lineage parental cell line which is deposited under accession no. ATCC CCL-243 and also at European Collection of Authenticated Cell Cultures (ECACCECACC 89121407). Table 5, at paragraph [0595], discloses phenotypic characterization of myeloid cells for aAPC development including K562 myeloid erythro –leukemia, wherein the  K562 myeloid erythro –leukemia cell line exhibited endogenous expression of CD58. Moreover, the Specification teaches other myeloid cells, “the MOLM-14 cell line exhibited endogenous expression of CD64, and was selected for further development. The EM-3 cell line was selected based on the observation of endogenous expression of ICOS-L (which was not observed for the EM-2 cell line, despite being taken from the same patient)” and wherein the MOLM-14 cells were obtained from Leibniz-Institut DSMZ-Deutsche Sammlung von Mikroorganismen and Zellkulturen GmbH (paragraph [0596]).
Expansion of TILs by contact with genetically modified aAPCs is unpredictable. The specification states,

 
The specification refers to prior art of Hirano, (Immunol. Rev. 2014, 257, 191-209), Friedman, et al., (J. Immunother. 2011, 34, 651-661),  Ye, et al., (J. Translat. Med. 2011, 9, 131) , Forget, et al., (J. Immunother. 2014, 37, 448-60) and other prior art publications which highlight the unpredictably of co-culturing genetically engineered K562 cells to obtain TIL expansion at equivalent numbers compared to PBMC feeders (see paragraph [0004] of the published application). Moreover, the specification states “EM-3 cells and the closely-related EM-2 cell line have not been previously reported as useful aAPCs for the expansion of cells for tumor immunotherapy applications’ (paragraph [0006] of the published application). Prior art of Butler et al., (2014; Immunol Rev. 257; pp.1-27) characterizes the phenotype of the K562 cell line which is a human erythroleukemic cell line that was derived from a patient with chronic myelogenous leukemia in blastic crisis. This cell line does not express endogenous HLA class I, II, or CD1d molecules but do express ICAM-1 (CD54) and LFA-3 (CD58), and express endogenous CD80 at low levels but do not express other costimulatory  molecules such as CD86, CD83, 4-1BBL, OX40L, ICOSL (B7H2, B7RP1), or CD40L (Butler  at page 5, under the heading K562 as a backbone of cell-based aAPCs). 
The examples provided in the specification do not provide support for the claimed genus of genetically engineered K562 cells to obtain TIL expansion at equivalent numbers compared to PBMC feeders. The Specification provides support for the EM-3 cell line in Figure 37 illustrating results of flow cytometry experiments on EM-3 cells before lentiviral transfection  In relation to the nucleotide of SEQ ID NO: 27, the specification teaches an EM-3 cell is further modified to express a single chain fragment variable (scFv) binding domain, such as clone 7C12 of SEQ ID NO:27 to bind the Fc domain of a monoclonal antibody, such as OKT-3, providing an additional proliferative signal (paragraphs [0446] of the published application). In particular, Figures 38 and 39 illustrate that TILs were co-cultured with aEM3 (7C12 or 8B3) aEM3-7C12 (i.e., SEQ ID NO:27 or SEQ ID NO: 29; paragraphs [0365],[0367]) at a ratio of 1:100 plus OKT-3 (30 ng/mL) and IL-2 (3000 IU/mL), wherein expansion of  TILs is enhanced with  aEM3-7C12 relative to EM3 and aEM3-8B5 and said co-culture with  aEM3-7C12 exhibits similar efficacy to those TILs expanded with PBMC feeders. Figures 47-50, 52, 54 and 56  illustrate various properties of TILs expanded with aEM3 relative to PBMC feeders. The specification discloses in Example 7 and Figure 52 that TILs expanded with aEM3 have similar functional properties (and expected clinical efficacy) to those expanded with PBMC feeders as assayed using the BRLA for cytotoxic potency (paragraph [0620]). 
The Specification is silent however about the claimed genus of K562 myeloid cells stably transduced with one or more viral vectors, wherein the one or more viral vectors comprise:
(i) a nucleic acid encoding CD86; 
(ii) one or more nucleic acids encoding one or more costimulatory molecules selected from the group consisting of OX40L and 4-lBBL; and, 


Thus, there is no structure-function relationship clearly identified with regard to the claimed genus of K562 myeloid cells that would functionally interact with TILs to expand and result in expanded TILs having similar functional properties to those expanded with PBMC feeders.
 The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of K562 myeloid cells. Rather, in the instant application, the specification invites the skilled artisan to test each K562 myeloid cell for characterization of K562 -lineage cell that expresses endogenous proteins via trial and error (paragraphs [0121]; [0139];[0488]-[0490]; [0493]).
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion
Claims 1-4, 10-16 and 31 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633